FILED
                             NOT FOR PUBLICATION                             AUG 16 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARBJOT KAUR,                                     No. 10-71104

               Petitioner,                        Agency No. A089-671-082

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Sarbjot Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency in Kaur’s story regarding how her uncle learned about

her arrest, see Kin v. Holder, 595 F.3d 1050, 1058 (9th Cir. 2010) (upholding

adverse credibility finding based on inconsistencies regarding circumstances of

arrest and release), and on the inconsistencies between Kaur’s testimony and

documentary evidence regarding various addresses, see Goel v. Gonzales, 490 F.3d
735, 739 (9th Cir. 2007) (per curiam) (inconsistencies between testimony and

documentary evidence support an adverse credibility finding); see also Shrestha,

590 F.3d at 1045-48 (adverse credibility determination was reasonable under the

REAL ID Act’s “totality of circumstances”). Kaur’s explanations do not compel a

contrary conclusion. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).

In the absence of credible testimony, Kaur’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Kaur’s CAT claim is based on the same testimony found to be not

credible, and she does not point to any other evidence that shows it is more likely


                                          2                                     10-71104
than not that she will be tortured if returned to India, her CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-71104